—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a disciplinary hearing, petitioner was found guilty of possessing a weapon, assaulting an inmate and refusing a direct order in violation of various prison disciplinary rules. The charges stemmed from an investigation into the stabbing of an inmate. Based upon our review of the record, we conclude that substantial evidence supports the determination of petitioner’s guilt. Our review of the confidential information, which was corroborated by other evidence, satisfies us that the Hearing Officer was able to make an independent assessment of the informant’s reliability (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113, 121). Contrary to petitioner’s contention, the Hearing Officer was free to discredit the testimony of the victim which he characterized as an “absurdity” (see, Matter of Palacio v State of New York Dept. of Correctional Servs., 182 AD2d 900, 901). Furthermore, the record fails to support petitioner’s contention that he was denied the right to call a witness or that he was denied relevant documentary evidence. Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.